Exhibit 10.1

UNIVERSAL HEALTH SERVICES, INC.

THIRD AMENDED AND RESTATED

2005 STOCK INCENTIVE PLAN

1. Purpose; Background. The purpose of the Universal Health Services, Inc. Third
Amended and Restated 2010 Stock Incentive Plan (the “Plan”) is to provide a
flexible vehicle through which Universal Health Services, Inc., a Delaware
corporation (the “Company”), may offer equity-based compensation incentives to
key personnel of the Company and its affiliates in order to attract, motivate,
reward and retain such personnel and to further align the interests of such
personnel with those of the stockholders of the Company.

The original effective date of the Plan was June 2, 2005 and the original term
of the Plan expires on June 2, 2015. This third amendment and restatement of the
Plan has been adopted by the Company’s Board of Directors (the “Board”), subject
to and effective upon the approval of the Company’s stockholders at their 2015
annual meeting, and is intended, among other things, to extend the term of the
Plan until the tenth anniversary of the date of such stockholder approval.

2. Types of Awards. Awards under the Plan may be in the form of (a) options to
purchase shares of the Company’s Class B Common Stock, $.01 par value (the
“Common Stock”) pursuant to Section 6 below, including options intended to
qualify as “incentive stock options” (“ISOs”) within the meaning of Section 422
of the Internal Revenue Code of 1986, as amended (the “Code”), and options which
do not qualify as ISOs, and (b) stock appreciation rights (“SARs”) pursuant to
Section 7 below (collectively, “Awards”).

3. Share Limitations.

(a) Aggregate Share Limitation. Subject to adjustment as provided in Section 9
below, the maximum number of shares of Common Stock which may be issued pursuant
to the Plan shall not exceed 29,500,000 shares (the “Authorized Shares”). In
determining the number of Authorized Shares available for issuance under the
Plan: (i) shares subject to an Award that is forfeited, canceled, terminated or
settled in cash shall be deemed not to have been issued (and shall remain
available for issuance) pursuant to the Plan; (ii) shares withheld or tendered
by the recipient of an Award as payment of the exercise price under an Award or
the tax withholding obligations associated with an Award will not be available
for future grant and issuance under the Plan; and (iii) the total number of
shares covered by stock-settled SARs (and not just the number of shares issued
in settlement of such SARs) shall be deemed to have been issued under the Plan.
Shares of Class B Common Stock that may be repurchased by us on the open market
with proceeds from the exercise of stock options granted under the Stock
Incentive Plan may not be returned to the pool of shares available for awards
under the Stock Incentive Plan.

(b) Individual Award Limitation. Subject to adjustment as provided in Section 9
below, the maximum number of shares of Common Stock with respect to which
options or SARs may be granted hereunder during a calendar year to any employee
is 1,000,000 shares.

4. Administration.

(a) Committee. The Plan shall be administered by the Compensation Committee of
the Company’s Board of Directors (the “Board”), or such other committee of
directors designated by the Board (the “Committee”), provided that all of said
designated directors qualify as “non-employee directors” (within the meaning of
Rule 16b-3(b)(3) under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) and as “outside directors” (within the meaning of Treas. Reg.
Section 1.162-27(e)(3) under Section 162(m) of the Code). Notwithstanding the
foregoing, the Board shall have sole responsibility and authority for matters
relating to the grant and administration of Awards to non-employee directors of
the Company, and reference herein to the Committee with respect to any such
matters shall be deemed to refer to the Board.

(b) Responsibility and Authority of Committee. Subject to the provisions of the
Plan, the Committee, acting in its discretion, shall have responsibility and
full power and authority to (i) select the persons to whom Awards shall be made,
(ii) prescribe the terms and conditions of each Award and make amendments
thereto, (iii) construe, interpret and apply the provisions of the Plan and of
any agreement or other instrument evidencing an Award made under the Plan, and
(iv) make any and all determinations and take any and all other actions as it
deems necessary or desirable in order to carry out the terms of the Plan. In
exercising its responsibilities under the Plan, the Committee may obtain at the
Company’s expense such advice, guidance and other assistance from outside
compensation consultants and other professional advisers as it deems
appropriate.

(c) Limitations on Committee Authority. Notwithstanding anything to the contrary
contained herein:

(i) Minimum Vesting Period. Each Award made under the Plan shall provide for a
vesting period of at least one year from the date the Award is granted.



--------------------------------------------------------------------------------

(ii) Re-Pricing Prohibited. Except in connection with a corporate transaction
involving the Company (including, without limitation, any stock dividend,
distribution (whether in the form of cash, shares of Common Stock, other
securities or other property), stock split, extraordinary cash dividend,
recapitalization, change in control, reorganization, merger, consolidation,
split-up, spin-off, combination, repurchase or exchange of shares of Common
Stock or other securities, or similar transaction(s)), the Company may not,
without obtaining stockholder approval: (1) reduce the exercise price or base
price under outstanding options or SARs; (2) cancel outstanding options or SARs
in exchange for options or SARs with a lower exercise price or base price; or
(3) cancel outstanding options or SARs in exchange for cash or other securities
at a time when the per share exercise or base price under such options or SARs
is higher than “Fair Market Value” (as defined in Section 8 below).

(iii) No Reloading of Options. The Committee may not grant an Option that
includes a “reload” feature or make any other Plan Awards that have the effect
of providing a “reload” feature with respect to Shares used to satisfy the
Option exercise price or applicable withholding tax.

(d) Delegation of Authority. To the fullest extent authorized under
Section 157(c) and other applicable provisions of the Delaware General
Corporation Law, the Committee may delegate to any person or group or
subcommittee of persons (who may, but need not be, members of the Committee)
such Plan-related functions within the scope of its responsibility, power and
authority as it deems appropriate to the extent that such delegation shall not
cause Awards intended to qualify as “performance-based compensation” under Code
Section 162(m) or intended to qualify for an exemption under Rule 16b-3 under
the Exchange Act to fail to so qualify.

(e) Committee Actions. A majority of the members of the Committee shall
constitute a quorum. The Committee may act by the vote of a majority of its
members present at a meeting at which there is a quorum or by unanimous written
consent. The decision of the Committee as to any disputed question, including
questions of construction, interpretation and administration, shall be final and
conclusive on all persons. The Committee shall keep a record of its proceedings
and acts and shall keep or cause to be kept such books and records as may be
necessary in connection with the proper administration of the Plan.

(f) Indemnification. The Company shall indemnify and hold harmless each member
of the Board, the Committee or any subcommittee appointed by the Committee and
any employee of the Company who provides assistance with the administration of
the Plan from and against any loss, cost, liability (including any sum paid in
settlement of a claim with the approval of the Board), damage and expense
(including reasonable legal fees and other expenses incident thereto and, to the
extent permitted by applicable law, advancement of such fees and expenses)
arising out of or incurred in connection with the Plan, unless and except to the
extent attributable to such person’s fraud or willful misconduct.

5. Eligibility. Awards may be granted under the Plan to present or future
employees of the Company or an affiliate of the Company and to directors of, or
consultants to, the Company or an affiliate who are not employees. For purposes
hereof, “affiliate” of the Company means a person that directly, or indirectly
through one or more intermediaries, controls, or is controlled by, or is under
common control with, the Company, provided that such entity is an “eligible
issuer of service recipient stock” within the meaning of
Section 1.409A-1(b)(5)(iii)(E) of the Treasury Regulations.

6. Stock Options. Stock options granted under the Plan shall have such vesting
and other terms and conditions as the Committee, acting in its discretion in
accordance with the Plan, may determine, either at the time the option is
granted or, if the holder’s rights are not adversely affected, at any subsequent
time. The Committee may impose restrictions on shares of Common Stock acquired
upon the exercise of options granted under the Plan.

(a) Exercise Price. The exercise price per share of Common Stock covered by an
option granted under the Plan may not be less than 100% of the Fair Market Value
(as defined in Section 8 below) of a share of Common Stock on the date the
option is granted (110% in the case of ISOs granted to an employee who is a 10%
stockholder within the meaning of Section 422(b)(6) of the Code).

(b) Option Term. Unless sooner terminated in accordance with its terms, an
option shall automatically expire on the tenth anniversary of the date it is
granted (the fifth anniversary of the date it is granted in the case of an ISO
granted to an employee who is a 10% stockholder).

(c) Manner of Exercise. An outstanding and exercisable option may be exercised
by transmitting to the Company pursuant to its established procedures a written
notice identifying the option that is being exercised and specifying the number
of shares to be purchased pursuant to that option, together with payment of the
exercise price, and by satisfying the applicable tax withholding obligations
pursuant to Section 10. The Committee may establish such rules and procedures as
it deems appropriate for the exercise of options under the Plan. The Committee,
acting in its sole discretion, may permit the exercise price to be paid in whole
or in part in cash or by check, by means of a cashless exercise procedure
(including, without limitation, by the Company’s issuance of net shares), in the
form of unrestricted shares of Common Stock or, subject to applicable law, by
any other form of consideration deemed appropriate. Shares withheld (pursuant to
a net share exercise) or tendered to pay the exercise price shall be credited to
the extent of the Fair Market Value thereof.



--------------------------------------------------------------------------------

(d) Rights as a Stockholder. No shares of Common Stock shall be issued in
respect of the exercise of an option until payment of the exercise price and the
applicable tax withholding obligations have been satisfied or provided for to
the satisfaction of the Company. The holder of an option shall have no rights as
a stockholder with respect to any shares covered by the option until the option
is validly exercised, the exercise price is paid fully and applicable
withholding obligations are satisfied fully.

(e) Nontransferability of Options. No option granted under the Plan may be
assigned or transferred except upon the option holder’s death to a beneficiary
designated by the option holder in a manner prescribed or approved for this
purpose by the Committee or, if no designated beneficiary shall survive the
option holder, pursuant to the option holder’s will or by the laws of descent
and distribution; and each such option may be exercised during the option
holder’s lifetime only by the option holder. Notwithstanding the preceding
sentence, the Committee may, in its sole discretion, permit an option holder to
transfer an option, other than an ISO, in whole or in part, to such persons
and/or entities as are approved by the Committee from time to time and subject
to such terms and conditions as the Committee may determine from time to time.

(f) Termination of Employment or Other Service. Unless otherwise determined by
the Committee in its sole discretion, if an option holder ceases to be employed
by or to perform other services for the Company and its affiliates for any
reason other than death or disability (defined below), then each outstanding
option granted to him or her under the Plan will terminate on the date of
termination of employment or other service or, if earlier, the date specified in
the option agreement. Unless otherwise determined by the Committee in its sole
discretion, if an option holder’s employment or service is terminated by reason
of the option holder’s death or disability (or if the option holder’s employment
or other service is terminated by reason of his or her disability and the option
holder dies within one year after such termination of employment or service),
then each outstanding option granted to the option holder under the Plan will
terminate on the date one year after the date of such termination of employment
or other service (or one year after the later death of a disabled option holder)
or, if earlier, the date specified in the option agreement. For purposes hereof,
unless otherwise determined by the Committee, the term “disability” means the
inability of an Award holder to perform the customary duties of his or her
employment or other service for the Company or its affiliates by reason of a
physical or mental incapacity which is expected to result in death or be of
indefinite duration.

7. Stock Appreciation Rights. SARs granted under the Plan shall have such
vesting and other terms and conditions as the Committee, acting in its
discretion in accordance with the Plan, may determine, either at the time the
SAR is granted or, if the holder’s rights are not adversely affected, at any
subsequent time. The Committee may impose restrictions on shares acquired upon
the exercise of SARs granted under the Plan.

(a) Base Price. The base price per share of Common Stock covered by an SAR
granted under the Plan may not be less than the Fair Market Value of a share of
Common Stock on the date the SAR is granted.

(b) SAR Term. Unless sooner terminated in accordance with its terms, a SAR shall
automatically expire on the tenth anniversary of the date it is granted.

(c) Exercise of SARs. An outstanding and exercisable SAR may be exercised by
transmitting to the Company pursuant to its established procedures a written
notice identifying the SAR that is being exercised, specifying the number of
shares covered by the exercise and containing such other information or
statements as the Committee may require, and by satisfying the applicable tax
withholding obligations pursuant to Section 10. The Committee may establish such
rules and procedures as it deems appropriate for the exercise of SARs under the
Plan. Upon the exercise of an SAR, the holder shall be entitled to receive cash
and/or shares of Common Stock, as determined by the Committee, in an amount or
having a Fair Market Value equal to the product of (i) the number of shares of
Common Stock with respect to which the SAR is being exercised, multiplied by
(ii) the excess of the Fair Market Value of a share of Common Stock on the date
the SAR is exercised over the base price per share of the SAR.

(d) Nontransferability of SARs. No SARs granted under the Plan may be assigned
or transferred except upon the SAR holder’s death to a beneficiary designated by
the SAR holder in a manner prescribed or approved for this purpose by the
Committee or, if no designated beneficiary shall survive the SAR holder,
pursuant to the SAR holder’s will or by the laws of descent and distribution;
and each such SAR may be exercised during the SAR holder’s lifetime only by the
SAR holder.

(e) Termination of Employment or Other Service. Unless otherwise determined by
the Committee in its sole discretion, if a SAR holder ceases to be employed by
or to perform other services for the Company and its affiliates for any reason
other than death or disability (defined above), then each outstanding SAR
granted to him or her under the Plan will terminate on the date of termination
of employment or other service or, if earlier, the date specified in the SAR
agreement. Unless otherwise determined by the Committee in its sole discretion,
if a SAR holder’s employment or service is terminated by reason of the SAR
holder’s death or disability (or if the SAR holder’s employment or other service
is terminated by reason of his or her disability and the SAR holder dies within
one year after such termination of employment or service), then each outstanding
SAR granted to the SAR holder under the Plan will terminate on the date one year
after the date of such termination of employment or other service (or one year
after the later death of a disabled SAR holder) or, if earlier, the date
specified in the SAR agreement.



--------------------------------------------------------------------------------

8. Fair Market Value. For Plan purposes, the term “Fair Market Value” means, as
of any relevant date, (a) the closing price per share of Common Stock on such
date on the principal securities exchange on which the shares are traded or, if
no shares are traded on that date, the closing price per share on the next
preceding date on which shares are traded, or (b) the value determined under
such other method or convention as the Board or the Committee, acting in a
consistent manner in accordance with the Plan and applicable tax law (including,
without limitation, Section 409A of the Code), may prescribe.

9. Capital Changes; Merger, Consolidation, Asset Sale.

(a) Adjustments upon Changes in Capitalization. The maximum number and class of
shares issuable pursuant to the Plan, the maximum number of shares with respect
to which options or SARs may be granted to any employee in any calendar year,
the number and class of shares and the exercise price per share covered by each
outstanding option and the number and class of shares and the base price per
share covered by each outstanding SAR shall all be adjusted proportionately or
as otherwise appropriate to reflect any increase or decrease in the number of
issued shares of Common Stock resulting from a split-up or consolidation of
shares or any like capital adjustment, or the payment of any stock dividend,
and/or to reflect a change in the character or class of shares covered by the
Plan arising from a readjustment or recapitalization of the Company’s capital
stock.

(b) Effect of Change in Control. If a “Change in Control” (as defined below)
occurs, the parties to the Change in Control may agree that outstanding Awards
shall be assumed by, or converted into an award with respect to shares of common
stock of, the successor or acquiring company (or a parent company thereof). In
the event that the successor company does not assume or substitute any such
outstanding Award, the Award shall be fully vested and, to the extent not
exercised prior to the Change in Control, cancelled in exchange for the right to
receive an amount equal to the excess, if any, of the per Share consideration
received by the holders of outstanding Shares in the Change in Control
transaction over the exercise or base price for such Shares. No consideration
will be payable in respect of the cancellation of an Option or SAR with an
exercise or base price per share that is equal to or greater than the value of
the Change in Control transaction consideration per share. The Board may in its
sole discretion accelerate, in whole or in part, the vesting of any outstanding
Award upon the occurrence of a Change in Control (as defined below), whether or
not the vesting requirements set forth in the applicable Award agreement have
been satisfied and whether or not the Award is otherwise assumed or substituted
by the successor company.

(c) Definition of Change in Control. For purposes hereof, a “Change in Control”
of the Company shall be deemed to occur upon the occurrence of any of the
following events:

(i) completion of a consolidation or merger in which the Company is not the
continuing or surviving entity or pursuant to which each class of the Company’s
common stock would be converted into cash, securities or other property, other
than (a) a consolidation or merger of the Company in which the holders of each
class of common stock immediately prior to the consolidation or merger have the
same proportionate ownership and voting power with respect to the common stock
of the surviving corporation immediately after the consolidation or merger, or
(b) a consolidation or merger which would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (by being
converted into voting securities of the continuing or surviving entity) 50% or
more of the combined voting power of the voting securities of the surviving or
continuing entity immediately after such consolidation or merger and which would
result in the members of the Board immediately prior to such consolidation or
merger (including, for this purpose, any individuals whose election or
nomination for election was approved by a vote of at least two-thirds of such
members), constituting a majority of the board of directors (or equivalent
governing body) of the surviving or continuing entity immediately after such
consolidation or merger;

(ii) consummation of a plan of complete liquidation or dissolution of the
Company or of a sale or disposition by the Company of all or substantially all
of the Company’s assets, in one transaction or a series of related transactions,
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets to an entity, more than 50% of the combined voting power of
the voting securities of which is owned by stockholders of the Company in
substantially the same proportion as their ownership of the Company immediately
prior to such sale;

(iii) any person (as such term is used in Sections 13(d) and 14(d)(2) of the
Exchange Act), other than (a) persons or their family members or affiliates
which have such voting power on the date of adoption of this Third Amended and
Restated Stock Incentive Plan, or (b) any trustee or other fiduciary holding
securities under any employee benefit plan of the Company, shall become the
beneficial owner (within the meaning of Rule 13d-3 under the Exchange Act) of
50% or more of the combined voting power of the voting securities of the Company
other than pursuant to a plan or arrangement entered into by such person and the
Company; or

(iv) during any period of two consecutive years, individuals who at the
beginning of such period constitute the entire Board shall cease for any reason
to constitute a majority of the Board unless the election or nomination for
election by the Company’s stockholders of each new director was approved by a
vote of at least two-thirds of the directors then still in office who were
directors at the beginning of the period.



--------------------------------------------------------------------------------

(d) Fractional Shares. In the event of any adjustment in the number of shares
covered by any Award pursuant to the provisions hereof, any fractional shares
resulting from such adjustment shall be disregarded and each such Award shall
cover only the number of full shares resulting from the adjustment.

(e) Determination of Board to be Final. All adjustments under this Section shall
be made by the Board, and its determination as to what adjustments shall be
made, and the extent thereof, shall be final, binding and conclusive.

10. Tax Withholding. As a condition to the exercise of any Award, the delivery
of any shares of Common Stock pursuant to any Award or the settlement of any
Award, or in connection with any other event that gives rise to a federal or
other governmental tax withholding obligation on the part of the Company or an
affiliate relating to an Award, the Company and/or the affiliate may (a) deduct
or withhold (or cause to be deducted or withheld) the amount of such tax
withholding from any payment or distribution to an Award recipient whether or
not pursuant to the Plan or (b) require the recipient to remit cash (through
payroll deduction or otherwise), in each case in an amount sufficient in the
opinion of the Company to satisfy such withholding obligation. If the event
giving rise to the withholding obligation involves a transfer of shares of
Common Stock, then, at the sole discretion of the Committee, the recipient may
satisfy the withholding obligation described under this Section by electing to
have the Company withhold shares of Common Stock or by tendering
previously-owned shares of Common Stock, in each case having a Fair Market Value
equal to the minimum required amount of tax to be withheld (or by any other
mechanism as may be required or appropriate to conform with local tax and other
rules).

11. Amendment and Termination. The Board may amend or terminate the Plan
provided, however, that no such action may adversely affect a holder’s rights
under an outstanding Award without his written consent. Any amendment which
would (a) increase the maximum number of shares of Common Stock issuable under
the Plan or the maximum number of shares with respect to which options or SARs
may be granted to any employee in any calendar year, (b) modify the class of
persons eligible to receive Awards under the Plan or (c) otherwise require
stockholder approval under applicable law or exchange or market requirements,
shall, to the extent required by applicable law or exchange or market
requirements, be subject to the approval of the Company’s stockholders.

12. Claw Back Conditions. Notwithstanding anything to the contrary contained
herein or in an Award agreement, each Award shall be subject to any incentive
compensation claw back policies that may be adopted by the Company (whether or
not adopted prior to the date of such Award) as in effect at any time and from
time to time, and, as applicable, to the claw back requirements of Section 954
of the Dodd-Frank Act.

13. General Provisions.

(a) Documentation of Awards. Each Award made under the Plan shall be evidenced
by a written agreement or other instrument the terms of which shall be
established by the Committee. To the extent not inconsistent with the provisions
of the Plan, the written agreement or other instrument evidencing an Award shall
govern the rights and obligations of the Award recipient (and any person
claiming through the recipient) with respect to the Award.

(b) Shares Issued under Plan. Shares of Common Stock available for issuance
under the Plan may be authorized and unissued, held by the Company in its
treasury or otherwise acquired for purposes of the Plan. No fractional shares of
Common Stock shall be issued under the Plan.

(c) Compliance with Law. The Company shall not be obligated to issue or deliver
shares of Common Stock pursuant to the Plan unless the issuance and delivery of
such shares complies with applicable law, including, without limitation, the
Securities Act of 1933, as amended, the Exchange Act and the requirements of any
stock exchange or market upon which the Common Stock may then be listed, and
shall be further subject to the approval of counsel for the Company with respect
to such compliance.

(d) Transfer Orders; Placement of Legends. All certificates for shares of Common
Stock delivered under the Plan shall be subject to such stock transfer orders
and other restrictions as the Company may deem advisable under the rules,
regulations and other requirements of the Securities and Exchange Commission,
any stock exchange or market upon which the Common Stock may then be listed, and
any applicable federal or state securities law. The Company may cause a legend
or legends to be placed on any such certificates to make appropriate reference
to such restrictions.

(e) No Employment or other Rights. Nothing contained in the Plan or in any Award
agreement shall confer upon any recipient of an Award any right with respect to
the continuation of his or her employment or other service with the Company or
an affiliate or interfere in any way with the right of the Company and its
affiliates at any time to terminate such employment or other service or to
increase or decrease, or otherwise adjust, the other terms and conditions of the
recipient’s employment or other service.

(f) Decisions and Determinations Final. Except to the extent rights or powers
under the Plan are reserved specifically to the discretion of the Board, the
Committee shall have full power and authority to interpret the Plan and any
Award agreement made under the Plan and to determine all issues which arise
thereunder or in connection therewith, and the decision of the Board or the
Committee, as the case may be, shall be binding and conclusive on all interested
persons.



--------------------------------------------------------------------------------

(g) Nonexclusivity of the Plan. No provision of the Plan, and neither its
adoption by the Board or submission to the stockholders for approval, shall be
construed as creating any limitations on the power of the Board or a committee
thereof to adopt (subject to stockholder approval if such approval is required
in order to comply with applicable law or exchange listing requirements) such
equity-based or other incentive arrangements, apart from the Plan, as it may
deem desirable, including incentive arrangements and awards which do not qualify
as “performance-based compensation” under Section 162(m) of the Code.

14. Governing Law. All rights and obligations under the Plan and each Award
agreement or instrument shall be governed by and construed in accordance with
the laws of the State of Delaware, without regard to its principles of conflict
of laws.

15. Term of the Plan. This Third Amended and Restated Stock Incentive Plan shall
become effective on the date it is approved by the Company’s stockholders (the
“Effective Date”). Unless sooner terminated by the Board, the Plan shall
terminate on the tenth anniversary of the Effective Date. The rights of any
person with respect to an Award made under the Plan that is outstanding at the
time of the termination of the Plan shall not be affected solely by reason of
the termination of the Plan and shall continue in accordance with the terms of
the Award and of the Plan, as each is then in effect or is thereafter amended.